DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on October 19, 2021.  Claims 1-8, 10-18, and 20 were amended.  No claims were cancelled or added.  Thus, claims 1-20 are pending. 

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A method comprising: receiving a dust concentration measured by a dust sensor of a wearable device or a portable air purifier; inputting data on the dust concentration to an analysis model to thereby determine an air contamination level of an area in which the portable air purifier or a user carrying the wearable device is located; and based on the air contamination level exceeding a predetermined threshold, notifying the user of information on the air contamination level, or transferring the information on the air contamination level to an external home appliance.

Similar limitations comprise the abstract ideas of Claims 10-11 and 20.
Under Step 1 of the analysis, claim 1 does belong to a statutory category, namely it is a process claim.  Likewise, claim 10 is a computer program product claim, claim 11 is an apparatus claim and claim 20 is a system claim.  Thus each of claims 10-11 and 20 belong to a statutory category.  
Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitation of “determine an air contamination level of an area…”  A review of the specification shows that this step is performed using mathematical process, comparing a measured dust concentration to a threshold (see, for example, FIGS. 6-7, ¶78 of the instant specification).
What remains of the claimed method is merely receiving data (measured dust concentration), and transmitting data (notifying a user of information on the air contamination level based on the air contamination level exceeding a predetermined threshold, or transferring the information on the air contamination level to an external home appliance), each of which is set forth at a highly generic level.
What remains of the claimed method is merely a data receiving step, acquiring at least one measurement of at least one flight parameter (see FIG. 1, ¶52-53), which is set forth at a highly generic level; and a data transmission step (see FIGS. 2, 5; ¶50, ¶55, ¶76), which comprises an insignificant extra-solution (post-solution) activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

Under Step 2B, since the only step outside the judicial exception are a generic receiving data and transmitting data step, the claim does not include significantly more than the judicial exception.
As a result of the above analysis, claim 1, as claims 10-11 and 20, do not appear to be patent eligible under 101.
With regards to the dependent claims, claims 2-9 and 12-19 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 USC § 103 as being unpatentable over Kim (U.S. Patent Publication 2019/0381443 A1); in view of Awiszus (U.S. Patent Publication 2017/0372216 A1); and further in view of May (U.S. Patent Publication 2009/0021244 A1).
Regarding claim 1, Kim, in view of Awiszus, teach a method (Kim: Abstract [“…a moving cleaning apparatus moves…”]) comprising:

inputting data on the dust concentration to thereby determine an air contamination level of an area in which the portable air purifier is located (Kim: FIG. 6; ¶167 [“…moving cleaning apparatus 10 may acquire the air pollution level of the indoor space while moving in the indoor space. For example, the moving cleaning apparatus 10 may attempt to measure the air pollution level of the indoor space while performing a cleaning operation in a second region and a first region. In this case, the measurement sensitivity of the air pollution level of the indoor space may be less than or equal to a threshold value.”]); and
based on the air contamination level exceeding a predetermined threshold transferring the information on the air contamination level to an external home appliance (Kim: FIGS. 1-2; ¶163-164 [“…when the air pollution level sensed by the air cleaning apparatus 20 is greater than or equal to a threshold level (e.g., fine dust level ≥ 10 μg/m2), the air cleaning apparatus 20 may transmit a request signal for acquiring the air pollution level of the indoor space to the moving cleaning apparatus 10. For example, the air cleaning apparatus 20 may transmit a request signal to the moving cleaning apparatus 10 to cause the moving cleaning apparatus 10 to acquire the air pollution level in another region except a region where the air cleaning apparatus 20 is located. 
However, Kim is silent as to explicitly teaching inputting data on the dust concentration to an analysis model to thereby determine an air contamination level of an area in which the portable air purifier or a user carrying the wearable device is located.
Awiszus, in a similar field of endeavor, discloses a system comprising one or more sensors configured to generate data that is indicative of an operation of an article of personal protective equipment (PPE) and environmental conditions (Awiszus: Abstract; FIG. 1; ¶30).  Therein, Awiszus discloses inputting data, including environmental conditions to an analysis model, to thereby determine an air contamination level of an area in which the portable air purifier or a user carrying the wearable device is located (Awiszus: FIGS. 1-3; ¶40 [“…sensing stations 21 may be positioned within respective geographic regions of environment 8B or otherwise interact with beacons 17 to determine respective positions and include such positional information when reporting environmental data to PPEMS 6. As such, PPEMS 6 may be configured to correlate the sense environmental conditions with the particular regions and, therefore, may utilize the captured environmental data when processing event data received from respirators 13.”]; FIGS. 1-3; ¶71-74 [“Analytics service 68F may, in some example, generate separate models for a particular worker, a particular population of workers, a particular environment, or combinations thereof. Analytics service 68F may update the models based on usage data received from PPEs 62. For example, analytics service 68F may update the models for a particular worker, a particular population of workers, a particular environment…”]; FIG. 83; ¶160 [“…additionally or alternatively, hub 130 may receive alert data 816 associated with a likelihood of a safety event. For example, as noted above, PPEMS 6 may, in some examples, 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of inputting data on dust concentration to an analysis model to determine an air contamination level of an area in which the portable air purifier or a user carrying the wearable device is located, disclosed by Awiszus, into Kim, with the motivation and expected benefit of determining and/or confirming a level to which a user carrying the wearable device or holding a portable air purifier has been exposed to contaminated air.  This method for improving Kim was within the ordinary ability of one of ordinary skill in the art based on the teachings of Awiszus.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Kim and Awiszus to obtain the invention as specified in claim 1.
Regarding claims 10-11 and 20, each claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.
Further regarding claim 20, claim 20 additionally recites “a server configured to receive the operation information of the wearable device or the portable air purifier and to train an artificial intelligence model based on the operation information.”  Kim discloses “As used herein, the term "user" may refer to a person using an electronic apparatus, or an apparatus (e.g., an artificial intelligence (AI) electronic apparatus) using an electronic apparatus.” (Kim: ¶36).  See above.}).  Thus, Kim, in view of Awiszus, disclose “a server configured to receive the operation information of the wearable device or the portable air purifier and to train an artificial intelligence model configured to determine the contaminated air exposure level” as recited in the claim(s).

Regarding claim 2, Kim, in view of Awiszus, teach all the limitations of the parent claim 1 as shown above.  Kim discloses determining whether the contaminated air exposure level exceeds the predetermined threshold based on whether a dust concentration per time exceeds a predetermined value (Kim: FIGS. 1-2; ¶102 [“…the region-by-region air pollution information of the indoor space may include a region-by-region air pollution level of the indoor space acquired based on at least one of the dust inhalation amount per unit time of the moving cleaning apparatus 10 or the sensing value per unit time of the dust sensor provided in the moving cleaning apparatus 10.”]).
Regarding claim 12, the claim recites limitations found within claim 2, and is rejected under the same rationale applied to the rejection of claim 2.

Regarding claim 3, Kim, in view of Awiszus, teach all the limitations of the parent claim 1 as shown above.  Kim discloses determining whether the contaminated air exposure level exceeds the predetermined threshold based on whether a dust concentration per time exceeds a predetermined value (Kim: FIGS. 1-2; ¶163-164 {See above.}).  
Regarding claim 13, the claim recites limitations found within claim 3, and is rejected under the same rationale applied to the rejection of claim 3.

Regarding claim 4, Kim, in view of Awiszus, teach all the limitations of the parent claim 1 as shown above.  Kim discloses determining the contaminated air exposure level comprises: applying data on the dust concentration to a learned artificial intelligence model that is trained to determine the contaminated air exposure level (Kim: FIGS. 1-2, 9; ¶48 [“…acquire air pollution level change information indicating an increase or decrease in the air pollution level of the indoor space, based on the acquired first air pollution level and second air pollution level. The moving cleaning apparatus 10 may transmit the acquired air pollution level change information to the terminal apparatus 30 (3).”]); and outputting the contaminated air exposure level from the learned artificial intelligence model, and wherein the learned artificial intelligence model comprises an exposure level classifying engine that is trained with learning data comprising dust concentration data on a plurality of dust concentrations and label data obtained by matching the dust concentration data to labels of the contaminated air exposure level (Kim: FIGS. 1-2, 9; ¶75-78 [“The memory 15 may store at least one instruction set to acquire a first air pollution level of the indoor space measured at a first time and a second air pollution level of the indoor space measured at a second time, as the moving cleaning apparatus 10 moves in the indoor space; acquire air pollution level change information indicating an increase or decrease in that the air pollution level of the indoor space, based on the first air pollution level and the second air pollution level; and transmit to the air pollution level change information to an external apparatus communicatively connected to the moving cleaning apparatus 10.”]).
Regarding claim 17, the claim recites limitations found within claim 4, and is rejected under the same rationale applied to the rejection of claim 4.

claim 5, Kim, in view of Awiszus, teach all the limitations of the parent claim 1 as shown above.  Awiszus discloses receiving a usage amount of a filter of a portable air purifier (Awiszus: FIGS. 1-3; ¶12-15 [“A filter may include, as examples, a filter presence sensor, a filter type sensor, or the like. Each of the above-noted sensors may generate usage data, as described herein.”] {TABLE 2.}).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of receiving a usage amount of a filter of a portable air purifier, disclosed by Awiszus, into Kim, as modified by Awiszus, with the motivation and expected benefit of predicting contaminated air exposure level in advance by using a usage amount of a filter of the portable air purifier of the portable air purifier.  This method for improving Kim, as modified by Awiszus, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Awiszus.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Kim and Awiszus to obtain the invention as specified in claim 5.
Regarding claim 14, the claim recites limitations found within claim 5, and is rejected under the same rationale applied to the rejection of claim 5.

Regarding claim 6, Kim, in view of Awiszus, teach all the limitations of the parent claim 2 as shown above.  Kim discloses receiving, from the portable air purifier, information on an operation intensity of a fan of the portable air purifier, and determining the contaminated air exposure level based on the dust concentration per time and the operation intensity of the fan of the portable air purifier (Kim: FIGS. 1-2, 9; ¶87 [“…blowing fan 23 may be rotated by a motor to form an air flow. The rotation speed of the motor may be adjusted by receiving a control See above.}).  
Regarding claim 15, the claim recites limitations found within claim 6, and is rejected under the same rationale applied to the rejection of claim 6.

Regarding claim 7, Kim, in view of Awiszus, teach all the limitations of the parent claim 5 as shown above.  Awiszus discloses receiving a usage amount of a filter of a portable air purifier (Awiszus: FIGS. 1-3; ¶12-15 {TABLE 2.}, {See above.}).  Kim discloses applying data on the dust concentration to a learned artificial intelligence model that is trained to determine the contaminated air exposure level and outputting the contaminated air exposure level from the learned artificial intelligence model (Kim: FIGS. 1-2, 9; ¶48, ¶75-78 {See above.}).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of receiving a usage amount of a filter of a portable air purifier, disclosed by Awiszus, and applying data on the dust concentration to a learned artificial intelligence model that is trained to determine the contaminated air exposure level and outputting the contaminated air exposure level from the learned artificial intelligence model, disclosed by Kim, into Kim, as modified by Awiszus, with the motivation and expected benefit of predicting contaminated air exposure level in advance by using a usage amount of a filter of the portable air purifier of the portable air purifier.  This method for improving Kim, as modified by Awiszus, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kim 
Regarding claim 18, the claim recites limitations found within claim 7, and is rejected under the same rationale applied to the rejection of claim 7.

Regarding claim 8, Kim, in view of Awiszus, teach all the limitations of the parent claim 7 as shown above.  Awiszus discloses receiving a usage amount of a filter of a portable air purifier (Awiszus: FIGS. 1-3; ¶12-15 {TABLE 2.}, {See above.}).  Kim discloses the learned artificial intelligence model comprises an exposure level classifying engine that is trained with learning data, the learning data comprising: dust concentration data on a plurality of dust concentrations and usage amounts of the filter used based on operation of the portable air purifier, and label data obtained by matching the usage amounts of the filter to labels of the contaminated air exposure level (Kim: FIGS. 1-2, 9; ¶48, ¶75-78 {See above.}).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the features of an artificial intelligence model comprising an exposure level classifying engine that is trained with learning data, the learning data comprising: dust concentration data on a plurality of dust concentrations and usage amounts of the filter used based on operation of the portable air purifier, and label data obtained by matching the usage amounts of the filter to labels of the contaminated air exposure level, disclosed by Kim, into Kim, as modified by Awiszus, with the motivation and expected benefit of accurately classifying an exposure level.  This method for improving Kim, as modified by Awiszus, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kim.  Therefore, it 

Regarding claim 9, Kim, in view of Awiszus, teach all the limitations of the parent claim 8 as shown above.  Awiszus discloses an exposure level classifying engine is machine-learned by Regression analysis (Awiszus: FIG. 2; ¶75 [“…analytics service 68F may communicate all or portions of the generated code and/or the machine learning models to hubs 16 (or PPEs 62) for execution thereon so as to provide local alerting in near-real time to PPEs. Example machine learning techniques that may be employed to generate models 74B can include various learning styles, such as supervised learning, unsupervised learning, and semi-supervised learning. Example types of algorithms include Bayesian algorithms, Clustering algorithms, decision-tree algorithms, regularization algorithms, regression algorithms, instance-based algorithms, artificial neural network algorithms, deep learning algorithms…”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to providing an exposure level classifying engine is machine-learned by Regression analysis, disclosed by Awiszus, into Kim, as modified by Awiszus, with the motivation and expected benefit of predicting future contaminated air exposure level to notify the user of whether to wear a mask in advance considering the fine dust concentration, the amount of the filter used, etc.  This method for improving Kim, as modified by Awiszus, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Awiszus.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Kim and Awiszus to obtain the invention as specified in claim 9.
claim 19, the claim recites limitations found within claim 9, and is rejected under the same rationale applied to the rejection of claim 9.

Regarding claim 16, Kim, in view of Awiszus, teach all the limitations of the parent claim 11 as shown above.  Kim discloses the communicator is configured to notify the user of information on at least one of the dust sensor, an air quality improvement effect by the portable air purifier, or the contaminated air exposure level (Kim: FIGS. 1-2; ¶70-71 {See above.}).  

Response to Arguments
Applicants’ arguments filed on October 19, 2021 have been fully considered.  Applicants’ arguments regarding the citied prior art are deemed moot on the new grounds of rejection.  Applicants’ amendments necessitated the new grounds of rejection.  Applicants’ arguments regarding the rejections under section 101 have been fully considered but are not persuasive.  
In the response filed October 19, 2021, Applicant argued (Remarks pp. 9-10) that the claims are directed to patent eligible subject matter.  Applicant’s arguments are not persuasive.
Thus, contrary to Applicants’ assertion, under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitation of “determine an air contamination level of an area…”  A review of the specification shows that this step is performed using mathematical process, comparing a measured dust concentration to a threshold (see, for example, FIGS. 6-7, ¶78 of the instant specification).  What remains of the claimed method is merely receiving data (measured dust concentration), and transmitting data (notifying a user of information on the air contamination 
What remains of the claimed method is merely a data receiving step, acquiring at least one measurement of at least one flight parameter (see FIG. 1, ¶52-53), which is set forth at a highly generic level; and a data transmission step (see FIGS. 2, 5; ¶50, ¶55, ¶76), which comprises an insignificant extra-solution (post-solution) activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done once the user is notified that the air contamination level has exceeded the predetermined threshold.
Under Step 2B, since the only step outside the judicial exception are a generic receiving data and transmitting data step, the claim does not include significantly more than the judicial exception.
As a result of the above analysis, claim 1, as claims 10-11 and 20, do not appear to be patent eligible under 101.
With regards to the dependent claims, claims 2-9 and 12-19 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 
Therefore, the rejection of claim 1, as well as claims 10-11 and 20, and dependent claims 2-9 and 12-19, under section 101, is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JEFFREY P AIELLO/Examiner, Art Unit 2864